Order affirmed, without costs. Memorandum: Special Term exercised sound discretion when it denied petitioner’s request to enter respondent hospital’s intensive-care unit with personnel and camera equipment and remain there for a period of eight hours for the purpose of videotaping his daughter, who is comatose and clinically brain dead.
Petitioner has failed to demonstrate that the filming is material or necessary to a prospective action for personal injury or wrongful death.
All concur, except Doerr, J. P., and Pine, J., who dissent and vote to reverse and grant the application, in accordance with the following memorandum.